Citation Nr: 1742376	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  17-29 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from December 1947 to December 1951, including combat service in Korea.    
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016).  The Veteran's ratings for his service-connected disabilities meet the threshold criteria for consideration of a TDIU.  38 C.F.R. §§ 4.16(a).

Evidence of record reflects that the Veteran last engaged in substantially gainful employment in January 1993.  See VA Form 21-8940.  The evidence reflects that the Veteran suffers from service-connected posttraumatic stress disorder (PTSD), a moderate gunshot wound perforating his left anterior thigh muscle group XIV, cold injury residuals of the left foot, cold injury residuals of the right foot, and cold injury residuals of the left hand (dominant).  The Veteran's combined current rating for his disabilities is currently at 90 percent. 

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU is warranted. 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.


ORDER

TDIU is granted.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


